DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.
Applicant (on pages 12-14 of arguments) argues that Schwarz does not disclose “determine an operation input method associated with a virtual object that is arranged in a real space, based on a position of the virtual object with respect to a real object in the real space”.  Examiner respectfully disagrees.
Schwarz discloses “…a distance of an intended target relative to the user (or HMD) can be used to determine whether a natural or hyper-natural interaction methodology is most appropriate for interaction with the intended target. A determination can be made to determine if the intended target is within a threshold distance (e.g., D1) relative to the user. That is, when an intended target is determined to be equal to or less than the threshold distance (for instance, the average reach distance or actual arm length of the user), a natural interaction methodology can be selected for interaction with the intended target. If, however, the intended target is determined to be greater than the threshold distance, a hyper-natural interaction methodology is selected for interaction with the intended target. As was described herein, the distance of a virtual object can be determined by its rendered position, which can .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schwarz et al (US 2018/0046245).
In regards to claims 1 and 19-20, Schwarz discloses an information processing apparatus comprising:
at least one processor (Interaction Mediating Component 126) configured to:
determine an operation input method (interaction methodology) associated with a virtual object (intended target) that is arranged in a real space, based on a position of 

In regards to claim 2, Schwarz discloses the information processing apparatus according to claim 1, wherein the at least one processor is further configured to determine the operation input method based on one of a first recognition result associated with a user (distance to the user) or a second recognition result associated with surrounding conditions of the user (paragraph 50).

In regards to claim 3, Schwarz discloses the information processing apparatus according to claim 2, wherein the at least one processor is further configured to:
determine whether the user is able to touch the virtual object based on the first recognition result associated with the user (paragraph 60), and
determine the operation input method based on the determination whether the user is able to touch the virtual object (paragraph 60).

In regards to claim 4, Schwarz discloses the information processing apparatus according to claim 3, wherein the at least one processor is further configured to determine a touch operation (natural interaction methodology) as the operation input method based on the determination that the user is able to touch the virtual object (paragraphs 28, 60).


receive an operation input performed on the virtual object by a user, based on the determined operation input method (paragraphs 40, 49).

In regards to claim 8, Schwarz discloses the information processing apparatus according to claim 1, wherein the at least one processor is further configured to:
control the arrangement of the virtual object (paragraph 38).

In regards to claim 9, Schwarz discloses the information processing apparatus according to claim 8, wherein the at least one processor is further configured to control the arrangement of the virtual object based on the determined operation input method (paragraph 38).

In regards to claim 10, Schwarz discloses the information processing apparatus according to claim 8, wherein the at least one processor is further configured to control the arrangement of the virtual object based on an input by a user (paragraph 38).

In regards to claim 11, Schwarz discloses the information processing apparatus according to claim 8, wherein the at least one processor is further configured to control the arrangement of the virtual object based on a distance between the virtual object and a user (paragraphs 38, 50).


the at least one processor is further configured to control the arrangement of the virtual object (soda can) based on one of operation object information associated with an operation object and display object information associated with a display object (table) (Fig. 3 and paragraphs 38, 62-64, 89),
the operation object is used for the operation input by a user (Fig. 3 and paragraphs 38, 62-64, 89),
the virtual object is displayed on the display object (Fig. 3 and paragraphs 38, 62-64, 89), and
the operation object and the display object are real objects (Fig. 3 and paragraphs 38, 62-64, 89).

In regards to claim 13, Schwarz discloses the information processing apparatus according to claim 12, wherein
the operation object information includes movement information on movement of the operation object (Fig. 3 and paragraphs 38, 62-64, 89), and
the at least one processor is further configured to control the arrangement of the virtual object (soda can) based on the movement information (Fig. 3 and paragraphs 38, 62-64, 89).

In regards to claim 14, Schwarz discloses the information processing apparatus according to claim 12, wherein

the at least one processor is further configured to control the arrangement of the virtual object (soda can) based on the display object (table) information (Figs. 3, 11 and paragraphs 37-38, 62-64, 89).

In regards to claim 15, Schwarz discloses the information processing apparatus according to claim 12, wherein the at least one processor is further configured to control the arrangement of the virtual object (soda can) based on a distance between the operation object and the display object (table) (Figs. 3, 11 and paragraphs 37-38, 62-64, 89).

In regards to claim 16, Schwarz discloses the information processing apparatus according to claim 12, wherein the at least one processor is further configured to control the arrangement of the virtual object (soda can) such that the virtual object is displayed in a display region of a display unit that displays the virtual object (Figs. 3, 11-12 and paragraphs 37-38, 62-64, 89-90).

In regards to claim 18, Schwarz discloses the information processing apparatus according to claim 1, wherein the at least one processor is further configured to control the a transmissive type display unit to display the virtual object (Figs. 3, 11-12 and paragraphs 37-38, 62-64, 89-90).

Allowable Subject Matter
Claims 5-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 30, 2021